Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.
However, it should be noted that this application does not depend on 371 priority, wherein the notion of common Technical Features is relevant. Instead, the Restriction Requirement was based on distinctness, which was clearly outlined in Restriction Requirement filed 4/19/2022.  Thus Requirement for Restriction can be seen to be proper and will be carried out.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (20190058020).


    PNG
    media_image1.png
    580
    403
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

Regarding claim 1, Tsai teaches a transparent display panel comprising: 
a substrate (110); 
an anode (124) that is disposed in each emission area (112) out of a plurality of emission areas (112) and a plurality of transmission areas (114) on the substrate; 
a light emitting layer (126) that is disposed on the anode in each emission area; and 
a patterned cathode (128; figure above clearly shows 128 being in specifically designed patterned portions) that is disposed on each light emitting layer in the plurality of emission areas and the transmission areas and in which at least a part of transmission areas is open (128 can be seen in 114 and 112).  
Regarding claim 2, Tsai teaches a transparent display panel according to claim 1, wherein the patterned cathode disposed in each emission area is electrically connected to the patterned cathode disposed in the emission area adjacent thereto (please see figure 1 and 2).  
Regarding claim 3,Tsai teaches a transparent display panel according to claim 2, wherein, when the emission areas are directly adjacent to each other, the patterned cathode disposed in each emission area is connected to the patterned cathode disposed in the emission area adjacent thereto via a first bridge (par. 36 teaches 128 being continuous, having bridging portions in areas 114), and wherein, when the emission areas are adjacent to each other with one transmission area interposed therebetween, the patterned cathode disposed in each emission area is connected to the patterned cathode disposed in the emission area adjacent thereto via a second bridge which is disposed in the transmission area  (please see fig. 1 which shows the connections between adjacent 112s via 128s in 114).  
Regarding claim 4,Tsai teaches a transparent display panel according to claim 1, wherein each emission area includes one pixel including two or more subpixels, and wherein the subpixels are arranged in a length direction or a 20width direction (par. 60 teaches that 121 can be a plurality of pixels as opposed to a single pixel).  
Regarding claim 5,Tsai teaches a transparent display panel according to claim 3, wherein the first bridge includes a first overlap portion with a total thickness of patterned cathodes adjacent to each other between the cathodes, and wherein the second bridge includes a second overlap portion with a total thickness of the patterned cathodes adjacent to each other between the cathodes (please see fig. 1 which shows the connections between adjacent 112s via 128s in 114).  
Regarding claim 6 ,Tsai teaches a transparent display panel according to claim 1, wherein an area of the patterned cathode disposed in the emission area located in the vicinity of an edge of the substrate is greater than an area of the patterned cathode disposed in the emission area located in the vicinity of a center of the substrate (it is important to note that layer 128/180 has thickness and length as seen in fig. 2; thus, the area of the portion of 128 atop 130 is smaller than that seen in the area of the portion of 128 directly atop the pixels in 112).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894